Moore, J.
The plaintiff while in the employ of the Isle Royale Copper Company received an injury to his left leg on the 28th day of March, 1918. An agreement for compensation was entered into between him and his employer, which received the approval of the industrial accident board. The plaintiff received com*213pensation at the rate of $10 a week from the< time of the injury to November 2, 1918. At a hearing of the industrial accident board held June 17, 1920, the board made an order by which the plaintiff received compensation for partial disability from January 1, 1919, up to and including July 31, 1920, at the rate of $5 a week. The industrial accident board entered an' order December 9, 1920, that the plaintiff had been partially disabled since July 31, 1920, and that the difference between his present earnings: and his earnings prior to the accident amounted to $5.64 ger week, and that he was entitled to $2.82 a week during such partial disability not to exceed 300 weeks from January 1, 1919, or until proofs are filed showing that conditions have changed or disability has ended.
The attorneys for the defendant company say:
“The only question the respondent seeks to have reviewed in this case is the. construction [to be] placed upon the law by the industrial accident board in regard to the date from which compensation shall run in cases of partial disability.”
The attorneys for the appellee say:
“It seems to us that the real question in issue is: What is the period of compensation for partial disability provided for under part 2, § 10, of the compensation law (2 Comp. Laws 1915, § 5440).”
The industrial accident board seemed to be in doubt about the propriety of the order entered. The appellant’s counsel cite section 5440, 2 Comp. Laws 1915, and Limron v. Blair, 181 Mich. 76, while counsel for appellee, in addition to these, cite section 5439, 2 Comp. Laws 1915, and the cases of Schimmel v. Detroit Pressed Steel Co., 206 Mich. 449, and Addison v. W. E. Wood Co., 207 Mich. 319. No one of the cases cited deals with the precise question at issue here. We think the applicable statute is section 5440, supra. *214The provisions which are important in the instant case read:
“While the incapacity for work resulting from the injury is partial, the employer shall pay or cause to be paid as hereinafter provided, to the injured employee, a weekly compensation equal to one-half the difference between his average weekly wages before the injury and the average weekly wages which he is able to earn thereafter, but, not more than ten dollars a week; and in no case shall the period covered by such compensation be greater than three hundred weeks from the date of injury.” * * *
This language is simple, clear and unambiguous, and we think is controlling.
Counsel argue and give illustrations that are persuasive that this construction of the statute may in certain instances work a great hardship. If it be conceded that the argument is true, still we think it one to be addressed to the legislature and not the court. The' order should be changed so that the 300-week period should begin at the date of the injury.
The case is remanded. The appellant will recover costs.
Steere, C. J., and Wiest, Fellows, Stone, Clark, Bird, and Sharpe, JJ., concurred.